DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 8, 12-13, 17-18, 21, 23-31, 34 and 37-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
at least two axes is not properly described in the Application as filed.  Throughout Applicant’s specification they recite the angular displacement to be about at least one axis, see at least [0015, 0061, 0099, 0137] there is no express teaching or disclosure of the angular displacement being more than a one axis.  Further figure 1 only discloses the correction factor being about a single axis/angular displacement.  Applicant’s specification lacks any support for the correction factor being an angular displacement about at least two axes.
Claims 6, 8, 12-13, 17-18, 21, 23-31, 34 and 37-38 are rejected under 112(a) as they do not rectify the lack of written description.
Additionally claims 1, 6, 8, 12-13, 17-18, 21, 23-31, 34 and 37-38 invoke new matter, as the specification fails to provide support for the correction factor comprising an angular displacement about at least two axes.  Applicant’s specification, as outlined above, only provides support for the correction factor comprising angular displacement about a single axis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-13, 17-18, 21, 23-26, 29-31, 34 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeOrio et al. (US 5,681,316).
 	Regarding claim 1, DeOrio et al. disclose a surgical assembly comprising a jig (10) which comprises a body having a tissue-engaging surface (see figure below) shaped to be received by tissue to be re-orientated by a correction factor comprising an angular displacement about at least two axes (see Abstract), wherein the body includes a first body portion (26) shaped to be received by a first tissue portion of said tissue (figures 3-4); a second body portion (28) shaped to be received by a second tissue portion of said tissue (figures 3-4), said first body portion being re-orientatable with respect to said second body portion to re-orientate said first tissue portion with respect to said second tissue portion by said correction factor(see Abstract, column 3, line 44- column 4, line 18, column 5, lines 6-16, 22-30, column 6, line 50- column 7, line 12); and a re-orientation mechanism (see figure below) operable to re-orientate said first body portion with respect to said second body portion about said at least two axes to re-orientate said first tissue portion with respect to said second tissue portion by said correction factor (see Abstract, column 3, line 44- column 4, line 18, column 5, lines 6-16, 22-30, column 6, line 50- column 7, line 12). 	Regarding claim 12, DeOrio et al. disclose the jig defines a cutting aperture (97, i.e. 50). 	Regarding claim 25, DeOrio et al. disclose the wedge aperture is positioned between said first body portion and said second body portion (figures 2-4). 	Regarding claim 26, DeOrio et al. disclose at least one wedge (50) dimensioned to be received by a corresponding wedge aperture (figures 2-4). 	Regarding claim 29, DeOrio et al. disclose a plurality of said wedge apertures (44 and 46) and a corresponding plurality of said wedges (48 and 50). 	Regarding claim 30, DeOrio et al. disclose each of said plurality of said wedge apertures is configured to receive only a corresponding wedge (figures 2-4). 	Regarding claim 31, DeOrio et al. disclose that the body comprises a retention portion (12) operable to retain said first body portion with said second body portion until separated (figures 1-4). 	Regarding claim 34, DeOrio et al. disclose the body comprises at least one fixing aperture (36) arranged to receive a shaft (30) to engage with said tissue and wherein the fixing aperture has a length (see figure below) selected to control a depth of said shaft into said tissue. 	Regarding claim 37, DeOrio et al. disclose a stabilisation plate (12) having plate alignment apertures (36’s proximal and distal openings and the opening, which receives .

    PNG
    media_image1.png
    496
    526
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    842
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    259
    302
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775